Case: 3:21-mj-O0006-RP Doc #: 1 Filed: 03/08/21 1 of 1 PagelD #: 1

AO 9E Rey. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Northern District of Mississippi

 

 

 

United States of America )
v. )
DUSTIN RAMBO CaseNo, 2: 2(- My) - 600 -peP
)
)
)
Defendant{s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _May 10, 2020 - January 26, 2021 __ in the county of Prentiss in the
Northem District of Mississippi ; the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 242 Deprivation of Rights Under Color of Law - unreasonable search and
seizure/taking of property without due process of law (misdemeanor, 4
counts)
18 ULS.C, 242 Deprivation of Rights Under Coior of Law - privacy/bodily integrity (felony, 1
count}

This criminal complaint is based on these facts:

see attached affidavit -

@ Continued on the attached sheet. 5
\ all, ()} rable

Me Complainant's signature

 

John Quaka, Special Agent, FB!

Printed name and title

Oxford, Mississippi Rey D. Percy, United States Magistrate Judge
Printed name and title

City and state:

 
